Citation Nr: 0835840	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  04-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
hearing loss, currently rated 10 percent disabling.

2.  Entitlement to an increased initial rating for tinnitus, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran had active service from December 1942 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which addressed several 
issues.  The notice of disagreement filed in January 2003 
only addressed the issues of tinnitus and bilateral hearing 
loss.  A statement of the case was issued in February 2004, 
and a substantive appeal was received in March 2004.  


FINDINGS OF FACT

1.  Prior to February 8, 2006, the veteran had no higher than 
level III hearing acuity in the right ear, and no higher than 
level II hearing acuity in the left ear.

2.  For the period from February 8, 2006, the veteran has no 
higher than level III hearing acuity in the right ear, and no 
higher than level IV hearing acuity in the left ear.  

3.  The veteran's service-connected tinnitus currently is 
assigned the maximum 10 percent rating available under 
Diagnostic Code (DC) 6260.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss prior to February 8, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss from February 8, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (1998-2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in May 2004.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  Although the notice provided to the veteran in May 
2004 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to initial certification 
of the veteran's claim to the Board.  The contents of this 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  In July 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  In May 2008, the veteran was 
provided with notice required by Vazquez-Flores.  

Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any question as 
to the appropriate effective dates to be assigned is rendered 
moot.  

The Board also finds that all assistance requirements under 
VCAA have been met.  The claims file includes reports of 
medical treatment, and there is no indication of any 
additional outstanding evidence.  The veteran has been 
afforded three VA examinations over the course of the appeal.  
The examinations were adequate for rating purposes.  The 
record as it now stands allows for informed review of the 
appeal.

Criteria & Analysis

The veteran contends that his service-connected bilateral 
hearing loss and tinnitus are more disabling than currently 
evaluated.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  

Bilateral Hearing Loss

The veteran has claimed entitlement to an increased rating 
for bilateral hearing loss.  The Board notes that the RO 
granted service connection in June 2002 for bilateral hearing 
loss with an evaluation of zero percent effective March 11, 
2002.  In June 2006, the RO assigned a 10 percent disability 
rating for bilateral hearing loss effective February 8, 2006.  
The Board will therefore consider both time periods.

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.

Compensable Disability Rating prior to February 8, 2006

The veteran underwent a VA examination in March 2002.  The 
veteran stated that the television sounded mushy to him and 
that he could not hear anything where there were loud noises 
because he did not have the ability to discriminate words.  
The examiner diagnosed sensorineural hearing loss secondary 
to noise exposure during World War II.  

The veteran underwent another VA examination in May 2002.  
Speech recognition testing showed a score of 88 percent for 
both ears.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
20
40
45
55
40
LEFT
20
35
45
50
38

The examiner continued the diagnosis of bilateral hearing 
loss.  The examiner noted that the veteran had borderline 
normal sensitivity through 1000 Hz, then hearing sloped to a 
mild to profound sensorineural hearing loss in the higher 
frequencies.  Based on the audiometric findings, to include 
the pure tone average thresholds and speech discrimination 
scores, this translated to level II hearing in both ears.  38 
C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 
6100, this equates to noncompensable hearing loss. 

The veteran underwent another VA examination in December 
2003.  Speech recognition testing showed a score of 80 
percent for the right ear and 92 percent for the left ear.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
25
40
50
65
45
LEFT
25
40
55
75
49

The examiner continued the diagnosis of bilateral hearing 
loss.  The examiner noted that the veteran had sloping 
sensorineural hearing loss in both ears with high frequency 
asymmetry, poorer in the left ear.  Impedance was consistent 
with normal middle ear function and negative for VIII Nerve 
pathology in both ears.  Otologic intervention would not 
improve hearing acuity for either ear.  Based on the 
audiometric findings, to include the pure tone average 
thresholds and speech discrimination scores, this translated 
to level III hearing in the right ear and level I hearing in 
the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table 
VII, Diagnostic Code 6100, this equates to noncompensable 
hearing loss. 

Disability Rating in Excess of 10 Percent Beginning on 
February 8, 2006

The veteran underwent another VA examination on February 8, 
2006.  Speech recognition testing showed a score of 80 
percent for the right ear and 76 percent for the left ear.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
30
45
55
80
48
LEFT
30
40
55
80
51

The examiner diagnosed mild to moderate sensorineural hearing 
loss through 6000 Hz, then hearing slopes to severe at 8000 
Hz for the right ear, and mild to moderate sensorineural 
hearing loss through 3000 Hz, then hearing sloped to a severe 
to profound loss in the higher frequencies for the left ear.  
Based on the audiometric findings, to include the pure tone 
average thresholds and speech discrimination scores, this 
translated to level III hearing in the right ear and level IV 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to a 
10 percent disability rating. 

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 
4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  
Applying the audiological test results most favorable to the 
veteran to the regulatory criteria, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to a compensable rating for bilateral hearing 
loss disability prior to February 8, 2006 and a disability 
rating in excess of 10 percent beginning on February 8, 
2006.  Thus, there is no reasonable doubt to be resolved.  
The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Tinnitus

Tinnitus is evaluated under DC 6260 which was revised 
effective June 23, 2003, to clarify existing VA practice that 
only a single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260 (2007).  
There is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear under DC 6260.  Id. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) affirmed VA's long-standing interpretation 
of DC 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained in 
Smith that an agency's interpretation of its own regulations 
was entitled to substantial deference by the courts as long 
as that interpretation was not plainly erroneous or 
inconsistent with the regulations.  Finding that there was a 
lack of evidence in the record suggesting that VA's 
interpretation of DC 6260 was plainly erroneous or 
inconsistent with regulations, the Federal Circuit concluded 
that the Veterans Court had erred in not deferring to VA's 
interpretation.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular evaluation in excess of a single 10 percent rating 
for tinnitus.  Therefore, the veteran's claim for an initial 
disability rating greater than 10 percent for tinnitus must 
be denied under both the old and new versions of DC 6260.  As 
disposition of this appeal is based on the law and not the 
facts of the case, the appeal must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss prior to February 8, 2006, is not warranted.  

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss from February 8, 2006, is not 
warranted.  

Entitlement to an initial disability rating greater than 10 
percent for tinnitus is not warranted.

The appeal is denied as to all issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


